Case 1:20-cr-00307-ALC Document 15 Filed 02/17/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES

20 ex, 307 ALC )

VS.

Kenyatta Anmad Brown Order

 

 

To: U.S. Marshals Office

It is hereby ordered :
That the Defendant, Kenyatta Anmad Brown , Reg # 19652-1711

having been sentenced in the above case to a term of Time Served; The U.S. Marshals are to

release the defendant unless any pending warrants, detainers or other issues are encountered.

[Ayodroe 7 Cong

United States District Judge

 

2/16/21
Date
- USDC SDNY
DOCUMENT ELECTRONICALLY
FILED
DOC#:

DATE FILED: 2-19-21

 

 
